DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, 13-20 of U.S. Patent No. US 11,228,365.
Although the claims at issue are not identical, they are not patentably distinct
from each other because said the claims of the instant application is merely a broad
version of said claims of the US 11,228,365 are therefore obvious over said claims of
the US 11,228,365.

Claim 21 of Application no. 17/561298
Claim 1 of U.S. Patent No. 11,228,365
An apparatus comprising: a fiber optic link analyzer, executed by at least one hardware processor, to determine, for a fiber optic link that is to be analyzed, at least one section corresponding to the fiber optic link, and at least one detection threshold corresponding to the at least one section;
An apparatus comprising: a fiber optic link analyzer, executed by at least one hardware processor, to determine, for a fiber optic link that is to be analyzed, at least one section corresponding to the fiber optic link, at least one detection threshold corresponding to the at least one section, and a reference trace for the fiber optic link;
an optical reflectometer controller, executed by the at least one hardware processor, to acquire, for the fiber optic link, a real-time trace; a comparison trace generator, executed by the at least one hardware processor, to generate, based on analysis of a reference trace for the fiber optic link and the real-time trace, a comparison trace for the fiber optic link; and
an optical reflectometer controller, executed by the at least one hardware processor, to acquire, for the fiber optic link, a real-time trace; a comparison trace generator, executed by the at least one hardware processor, to generate, based on analysis of the reference trace and the real-time trace, a comparison trace for the fiber optic link; and
an event identifier, executed by the at least one hardware processor, to identify, based on analysis of the at least one section to determine whether at least one section level parameter determined from the comparison trace exceeds the at least one detection threshold, an event associated with the fiber optic link.
an event identifier, executed by the at least one hardware processor, to identify, based on analysis of the at least one section to determine whether at least one section level parameter determined from the comparison trace exceeds the at least one detection threshold, an event associated with the fiber optic link.


Regarding claim 22, Desplat further discloses a section level analyzer, executed by the at least one hardware processor, to generate, for the at least one section, the at least one section level parameter; a detection threshold analyzer, executed by the at least one hardware processor, to analyze, for the at least one section, the at least one section level parameter relative to the at least one detection threshold, and determine, based on the analysis of the at least one section level parameter relative to the at least one detection threshold, whether the at least one section level parameter exceeds the at least one detection threshold, wherein the event identifier is executed by the at least one hardware processor to identify, based on analysis of the at least one section to determine whether the at least one section level parameter determined from the comparison trace exceeds the at least one detection threshold, the event associated with the fiber optic link by: identifying, based on a determination that the at least one section level parameter exceeds the at least one detection threshold, the event associated with the at least one section level parameter (see claim 2 of US 11,228,365).
	Regarding claim 23, Desplat discloses a real-time trace analyzer, executed by the at least one hardware processor, to analyze, based on the determination that the at least one section level parameter exceeds the at least one detection threshold, the real-time trace, wherein the event identifier is executed by the at least one hardware processor to identify, based on the determination that the at least one section level parameter exceeds the at least one detection threshold, the event associated with the at least one section level parameter by: identifying, based on the analysis of the real-time trace to localize the event, the event associated with the at least one section level parameter (see claim 3 of US 11,228,365).
	Regarding claim 24, Desplat discloses wherein the section level analyzer is executed by the at least one hardware processor to generate, for the at least one section, the at least one section level parameter by: determining a statistical average of data points that form the at least one section for the comparison trace (see claim 4 of US 11,228,365).
	Regarding claim 25, Desplat discloses wherein the optical reflectometer controller is executed by the at least one hardware processor to acquire, for the fiber optic link, the real-time trace by: acquiring, for the fiber optic link, the real-time trace by an optical reflectometer that includes an optical time domain reflectometer or an optical frequency domain reflectometer (see claim 5 of US 11,228,365).
	Regarding claim 26, Desplat discloses a 1 by n optical switch inserted between the optical reflectometer and the fiber optic link for event identification on the fiber optic link (see claim 6 of US 11,228,365).
	Regarding claim 27, Desplat discloses an event notifier, executed by the at least one hardware processor, to generate, based on the identification of the event associated with the fiber optic link, a notification of the event (see claim 7 of US 11,228,365).
	Regarding claim 28, Desplat discloses wherein the optical reflectometer controller is executed by the at least one hardware processor to: acquire, based on a determination that the at least one section level parameter is less than the at least one detection threshold, a further real-time trace, and 
the comparison trace generator is executed by the at least one hardware processor to: generate, based on analysis of the reference trace and the further real-time trace, a further comparison trace for the fiber optic link (see claim 8 of US 11,228,365).
	Regarding claim 29, Desplat discloses wherein the comparison trace generator is executed by the at least one hardware processor to generate, based on analysis of the reference trace and the real-time trace, the comparison trace for the fiber optic link by: generating, based on determination of a ratio between the real-time trace and the reference trace in a linear scale, the comparison trace for the fiber optic link (see claim 10 of US 11,228,365).
	Regarding claim 30, Desplat discloses wherein the comparison trace generator is executed by the at least one hardware processor to generate, based on analysis of the reference trace and the real-time trace, the comparison trace for the fiber optic link by: generating, based on determination of a ratio between the real-time trace and the reference trace in a logarithm scale, the comparison trace for the fiber optic link (see claim 11 of US 11,228,365).
	Regarding claim 31, Desplat discloses wherein the optical reflectometer controller is executed by the at least one hardware processor to acquire, for the fiber optic link, the real-time trace by: 
acquiring, for the fiber optic link, the real-time trace without any traffic on the fiber optic link (see claim 13 of US 11,228,365).
	Regarding claim 32, Desplat discloses wherein the optical reflectometer controller is executed by the at least one hardware processor to acquire, for the fiber optic link, the real-time trace by:
acquiring, for the fiber optic link, the real-time trace using an available channel of a wavelength division multiplexing system (see claim 14 of US 11,228,365).
	Regarding claim 33, Desplat discloses a method comprising:
determining, by at least one hardware processor, for a fiber optic link that is to be analyzed, at least one section corresponding to the fiber optic link, and at least one detection threshold corresponding to the at least one section;
acquiring, by the at least one hardware processor, for the fiber optic link, a real-time trace;
generating, by the at least one hardware processor, based on analysis of a reference trace for the fiber optic link and the real-time trace, a comparison trace for the fiber optic link; and
identifying, by the at least one hardware processor, based on analysis of the at least one section, the comparison trace, and the at least one detection threshold, an event associated with the fiber optic link (see claim 15 of US 11,228,365).
	Regarding claim 34, Desplat discloses wherein the event includes a fault associated with the fiber optic link (see claim 16 of US 11,228,365).
	Regarding claim 35, Desplat discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to: determine, for a fiber optic link that is to be analyzed, a plurality of sections corresponding to the fiber optic link, and at least one detection threshold corresponding to each section of the plurality of sections; acquire, for the fiber optic link, a real-time trace; and identify, based on analysis of each section of the plurality of sections, a comparison trace based on the real-time trace, and the at least one detection threshold corresponding to each section of the plurality of sections, an event associated with the fiber optic link (see claim 17 of US 11,228,365).
	Regarding claim 36, Desplat discloses wherein the machine readable instructions, when executed by the at least one hardware processor, further cause the at least one hardware processor to: 
monitor a plurality of reflective devices installed along the fiber optic link to identify the event associated with the fiber optic link (see claim 18 of US 11,228,365).
	Regarding claim 37, Desplat discloses wherein the machine readable instructions to identify, based on analysis of each section of the plurality of sections, the comparison trace, and the at least one detection threshold corresponding to each section of the plurality of sections, the event associated with the fiber optic link, when executed by the at least one hardware processor, further cause the at least one hardware processor to:
generate, for each section of the plurality of sections, at least one section level parameter;
analyze, for each section of the plurality of sections, the at least one section level parameter relative to the at least one detection threshold;
determine, based on the analysis of the at least one section level parameter relative to the at least one detection threshold, whether the at least one section level parameter exceeds the at least one detection threshold; and
identify, based on a determination that the at least one section level parameter exceeds the at least one detection threshold, the event associated with the at least one section level parameter (see claim 19 of US 11,228,365).
	Regarding claim 38, Desplat discloses wherein the machine readable instructions to generate, for each section of the plurality of sections, at least one section level parameter, when executed by the at least one hardware processor, further cause the at least one hardware processor to: determine, for each section of the plurality of sections, a statistical average of data points that form a corresponding section for the comparison trace (see claim 20 of US 11,228,365).

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Uhlhorn U.S. Patent no. 7,630,641. Optical network monitoring
b.	Smith et al. U.S. Patent no. 8,682,158. System and method for detecting line
flapping in optical network
c.	Swanson et al. U.S. Publication no. 2012/0224846. Fault localization and fiber
security optical transponders

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
11/16/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637